The opinion of the court was delivered by
Dawson, J.:
This is a rehearing. Our first opinion gave the facts and the trial court’s disposition of the case. (138 Kan. 99, 23 P. 2d 500.)
Appellee complains that our order directing the trial court to enter judgment on the special findings of the jury was ill-advised. A reperusal of the record discloses that while the trial court stated that the special findings were supported by evidence, it did not explicitly approve those findings; and on mature deliberation this court is now" convinced that the trial court’s ruling that a new trial should be granted was tantamount to a disapproval of the special findings. It is, of course, elementary that without the trial court’s approval of the jury’s special findings of fact no judgment can be entered on them by the trial court nor ordered by this court.
*24It follows that our previous order directing judgment to be entered in favor of defendant on the jury’s special findings must be set aside, and the judgment granting a new trial must be affirmed. It is so ordered.